Exhibit 10.1

 

DynPort Vaccine Company LLC

 

Subcontractor Service Agreement No. DPSC02-02257

 

 

SUBCONTRACTOR SERVICE AGREEMENT NO. DPSC02-02257

 

This is a Time and Materials (T&M) SUBCONTRACTOR SERVICE AGREEMENT (hereinafter
referred to as “Agreement”) by and between DynPort Vaccine Company LLC
(hereinafter referred to as “DVC”), a Virginia corporation, and AVANT
Immunotherapeutics, Inc. (hereinafter referred to as “Subcontractor”),
hereinafter referred to jointly as  “the Parties”.

 

Whereas, Subcontractor is, by reason of knowledge, education, and/or experience,
capable of performing and desires to perform services for DVC in support of the
U.S. Department of Defense Joint Vaccine Acquisition Program (JVAP) under U.S.
Government Contract No. DAMD17-98-C-8024.

 

In consideration of the promises, mutual covenants, and agreements contained
herein, the parties agree as follows:

 

1.                                      General Terms and Conditions

The general conditions set forth in Attachment A, General Terms and Conditions,
are incorporated herein.

 

2.                                      Scope of Work

Subject to the terms and conditions of this Agreement, the Subcontractor will
furnish the services described in Attachment B, Statement of Work.

 

3.                                      Term

This Agreement shall be effective for the period December 31, 2002 through
December 31, 2003, in accordance with Attachment C, Performance Schedule.  DVC
may immediately terminate in the event of the Subcontractor’s breach of this
Agreement, or if DVC’s prime contractual support for the Subcontractor is
terminated.  DVC reserves the right to extend the term of this Agreement upon
written notification to, and mutual agreement of, the Subcontractor.

 

4.                                      Authorized Funding

a.               This Agreement has an authorized funded value of $2,726,076.72,
in accordance with Attachment D, Price Schedule.  This value represents the
maximum amount the Subcontractor is currently authorized to expend in
performance of the work authorized hereunder.

b.              Subcontractor shall notify DVC’s Subcontract Administrator, in
writing, if Subcontractor believes that the costs which will become due to
Subcontractor in the next sixty (60) days, when added to all other costs
previously accrued, will exceed seventy-five percent (75%) of the authorized
funding.  That notice shall include an estimate of additional funds required. 
Subcontractor is not obligated to perform any work, and DVC is not obligated to
reimburse Subcontractor for any work performed, if in performing that work
Subcontractor exceeds the authorized funding.

c.               DVC reserves the right to change the authorized funded value of
this Agreement if:

•                  The Defense Contract Audit Agency (DCAA), following review of
the Subcontractor indirect rates (Fringe, Overhead, and G&A) authorized
hereunder, determines that those rates are unacceptable and must be modified.

•                  Such change is deemed necessary by DVC to ensure the fairness
and reasonableness of the authorized funded value of this Agreement.

d.              As required, the authorized funded value of this Agreement will
be changed by issuance of bilateral modification(s) to this Agreement.  The
authorized funded value of this Agreement shall not exceed the maximum agreement
value (ceiling value).

 

5.                                      Maximum Agreement Value (Ceiling Value)

The maximum value of this Agreement (ceiling value) shall not exceed
$2,726,076.72.  If Subcontractor, at any time during the performance of the work
authorized hereunder, has reason to believe that the ceiling value specified
herein will be insufficient to complete the work, Subcontractor shall notify DVC
immediately, advising the reason(s) for such cost increase and providing a
revised cost estimate with supporting cost justification.  The ceiling value
indicated herein shall not be exceeded without DVC’s prior written approval.

 

--------------------------------------------------------------------------------


 

6.              Options

 

a.               DVC may, at its sole discretion, authorize Subcontractor to
perform the following optional tasks, as presented in Subcontractor’s original
quotation, dated August 22, 2002, submitted in response to DVC Request for
Quotation (RFQ) No. RQ02257:

•                  Task 3.2 – Develop Production Processes for Live Bacterial
Vector Vaccines

•                  Task 3.3 – Develop Formulations and Preservation Methods for
Live Bacterial Vector Vaccines

•                  Task 3.5 – Demonstrate the Efficacy of Live Bacterial Vector
Vaccines

b.              DVC reserves the right to require Subcontractor to submit
updated quotations for the tasks presented in Paragraph 6a above prior to their
award to Subcontractor.

c.               The options presented in Paragraph 6a above will be exercised
solely at the discretion of DVC.

d.              The authorized funded and ceiling values of this Agreement will
be modified as required to incorporate the addition of optional tasks.

e.               As required, the authorized funded and ceiling values of this
Agreement will be changed by issuance of bilateral modification(s) to this
Agreement.  The authorized funded value of this Agreement shall not exceed the
maximum agreement value (ceiling value).

 

7.                                      Direction

The Subcontractor shall be responsible for its performance. The DVC Senior
Scientist, Dr. Barbara Solow, shall provide technical direction and
clarification regarding the scope of work.  The DVC Subcontract Administrator,
Roy Conley, is solely responsible for changes/modifications to the scope,
schedule, and budget of this Agreement.  No employment relationship between DVC
and Subcontractor or its employees, Subcontractors, or agents shall be created
by this Agreement.

 

8.                                      Consideration and Payment

a.               As consideration for services to be provided here under, DVC
will compensate Subcontractor per Attachment D, Price Schedule.

b.              All invoices shall be signed and dated by the Subcontractor and
must reference this Agreement number and the following Contract Work Breakdown
Structure (CWBS) numbers as appropriate, depending upon the task performed:

•                  CWBS No. C.5.9.2.1: Construct Live Bacterial Vectors Using
Genetically Engineered Strains of V. cholerae, S. typhi, or S. typhimurium

•                  CWBS No. C.5.9.2.2: Clone Heterologous Antigens PA, F1, and V
Into hlyA, inp, and/or Chromosomal Insertion Plasmids

•                  CWBS No. C.5.9.2.3: Construct Live Bacterial Vector Strains
Expressing Single Heterologous Antigens and/or Combinations of Antigens

•                  CWBS No. C.5.9.2.4: Develop Methods to Quantify the
Expression of PA and/or F1 and V Localized in Cytoplasmic and Extra-Cytoplasmic
Compartments of Live Bacterial Vectors

•                  CWBS No. C.5.9.2.5: Determine the Expression Level of PA, F1,
and V in Live Bacterial Vector Strains

•                  CWBS No. C.5.9.2.6: Develop Methods to Analyze the
Biophysical Characteristics of PA and/or F1 and V, and Analyze the Integrity and
Cellular Localization of the Respective Antigens

•                  CWBS No. C.5.9.2.7: Construct Research Cell Banks of the Live
Bacterial Vector Strains and Characterize the Cell Banks Using Appropriate Test
Methods

•                  CWBS No. C.5.9.2.8: Project Managment

 

c.               Invoices shall be due and payable within thirty (30) days after
receipt of an acceptable invoice and certification of the labor hours worked and
purchases made.  Invoices shall be submitted, in duplicate, to:

 

DynPort Vaccine Company LLC

Attn.: Accounts Payable

64 Thomas Johnson Drive

Frederick, MD 21702

Telephone:            (301) 607-5000

Fax:                                                 (301) 607-5068

 

Such invoice shall, at a minimum, include the following information and provide
the information shown on Exhibit 1, Sample T&M Invoice:

 

•                  Seller’s name and business address;

•                  Date of invoice;

•                  Period covered by invoice;

•                  This Agreement number;

•                  Applicable CWBS number;

 

2

--------------------------------------------------------------------------------


 

•                  Total number of hours worked rate per hour, total labor
charges, and total of all labor charges;

•                  Charges for authorized materials, services, or travel; and

•                  Subcontractor’s signature.

d.              Invoices shall be signed by a company officer or other
responsible, authorized person and contain the following certification: “I
certify to the best of my knowledge and belief that the above request for
payment is true and correct; that the charges are fair and reasonable; and that
the proposed request includes only allowable and allocable charges.”

e.               Subcontractor will use its best efforts to include charges on
invoices no later than sixty (60) days after occurrence.

f.                 All invoices are subject to audit by the Government for
completeness and accuracy and for allowability of costs pursuant to Federal
Acquisition Regulation (FAR) Part 31.  DVC will pay only those costs ultimately
determined to be allowable.

 

9.                                      Allowable Charges

Payment to the Subcontractor for the performance of services hereunder shall be
as follows:

a.               DVC shall compensate the Subcontractor for authorized work
performed to address the technical intent of the Statement of Work herein, at
the T&M authorized funding specified above.

 

10.                               Security Requirements

The Subcontractor may be required to certify that it has read and shall comply
with all applicable project security requirements and that the Subcontractor has
received the security clearance required for performance of the work authorized
by this Agreement.  If applicable, such security clearance shall remain in
effect during the term of this Agreement and FAR Clause 52.204-2, Security
Requirement, shall be incorporated into this Agreement by reference.  Such
certification shall be documented on a Training Certification issued to, and
executed by, the Subcontractor before work is initiated.

 

11.                               Agreement Supersedence

This Agreement may be superseded in its entirety by a Task Order to be issued
following execution of a Basic Ordering Agreement (BOA) between DVC and
Subcontractor.

 

12.                               Defense Priorities and Allocations System
(DPAS) Rating

This Agreement is assigned a DPAS rating of DO-C9 and contains rated order
quantities certified for national defense use.  The Subcontractor is required to
follow all of the provisions of the Defense Priorities and Allocations System
regulation (15 CFR Part 700) only as it pertains to the rated quantities.

 

13.                               Flowdown Clauses

a.               The clauses in Attachment F, FAR and Defense Federal
Acquisition Regulation Supplement (DFARS) Flowdown Clauses, are incorporated
herein by reference.

b.              Throughout this Agreement, wherever the following words are used
in FAR/DFARS references, substitute the following:

 

Government Term

 

Substitute

Contract

 

Agreement

Contractor

 

Subcontractor

Subcontractor

 

Lower-tier Subcontractor

Government

 

DynPort Vaccine Company LLC

Contracting Officer

 

DynPort Vaccine Company LLC Subcontract Representative or designee

COTR

 

DynPort Vaccine Company LLC Technical Representative or designee

 

14.                               FAR/DFARS Clauses Incorporated in Full Text

The following FAR/DFARS clauses are incorporated herein in full text:

 

52.203-11                Certification and Disclosure Regarding Payments to
Influence Certain Federal Transactions (APR 1991)

(a)          The definitions and prohibitions contained in the clause, at FAR
52.203-12, Limitation on Payments to Influence Certain Federal Transactions,
included in this solicitation, are hereby incorporated by reference in paragraph
(b) of this certification.

(b)         The offeror, by signing its offer, hereby certifies to the best of
his or her knowledge and belief that on or after December 23, 1989 ––

(1)          No Federal appropriated funds have been paid or will be paid to any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress on his or her behalf in connection with the awarding of
any Federal contract, the making of any Federal grant, the making of any Federal
loan, the entering into of any cooperative agreement, and the extension,
continuation, renewal, amendment or modification of any Federal contract, grant,
loan, or cooperative agreement;

(2)          If any funds other than Federal appropriated funds (including
profit or fee received under a covered Federal transaction) have been paid, or
will be paid, to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress, or an employee of a Member of Congress on his or

 

3

--------------------------------------------------------------------------------


 

her behalf in connection with this solicitation, the offeror shall complete and
submit, with its offer, OMB standard form LLL, Disclosure of Lobbying
Activities, to the Contracting Officer; and

(3)          He or she will include the language of this certification in all
subcontract awards at any tier and require that all recipients of subcontract
awards in excess of $100,000 shall certify and disclose accordingly.

(c)          Submission of this certification and disclosure is a prerequisite
for making or entering into this contract imposed by section 1352, title 31,
United States Code. Any person who makes an expenditure prohibited under this
provision or who fails to file or amend the disclosure form to be filed or
amended by this provision shall be subject to a civil penalty of not less than
$10,000, and not more than $100,000, for each such failure.

(End of clause)

 

15.                               Intellectual Property (IP)

a.               The IP presented in Attachment E represents the IP covering the
technologies that the Subcontractor contemplates for use under this Agreement. 
The inventions covered by the listed patents were produced in part with Federal
funding.  Therefore, except for the shaded line item in Attachment E that
represent non-Government funded inventions, the U.S. Government shall be granted
license to practice or have practiced for or on behalf of the United States the
subject invention or IP, in accordance with FAR Clause 52.227-11, Patent
Rights-Retention by the Contractor (JUN 97).

b.              With regard to the shaded line items in Attachment E, which
represent non-Government funded inventions, the Subcontractor shall grant DVC,
for the duration of this Agreement, nonexclusive, non-transferable, irrevocable,
paid-up licenses to practice the subject inventions in support of JVAP under
U.S. Government Contract No. DAMD17-98-C-8024.

 

16.                               Agreement Changes

In accordance with Clause No. 5, Changes, of Attachment A - DVC General Terms
and Conditions, DVC may modify this Agreement as required to accommodate scope,
schedule, and cost changes that may arise following its execution.

 

17.                               Special Provisions

None identified.

 

 

IN WITNESS HEREOF, the parties have caused this Agreement to be executed.

 

Accepted for:

 

Accepted for:

Subcontractor

 

DynPort Vaccine Company LLC

 

 

 

Name:

   Dr. Una S. Ryan

 

Name:

   Roy Conley

 

 

 

 

 

Signature:

   /s/ Una S. Ryan

 

Signature:

   /s/ Roy Conley

 

 

 

 

 

Title:

   President and CEO

 

Title:

   Senior Manager, Subcontracts

 

 

 

 

 

Date:

   January 15, 2003

 

Date:

   January 15, 2003

 

4

--------------------------------------------------------------------------------